Exhibit 10.1

 

INVESTMENT AGREEMENT

 

This Investment Agreement (this “Agreement”) is entered into as of October 17,
2005 by and between Atlantic Express Transportation Corp., a New York
corporation (the “Company”), and Atlantic Express Transportation Group Inc., a
New York corporation (the “Parent”).

 

RECITALS

 

WHEREAS, the Company is a wholly owned subsidiary of the Parent; and

 

WHEREAS, the Parent has agreed to purchase and the Company has agreed to sell
293,663 shares of the Company=s Common Stock, par value $.01 per share.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Purchase and Sale

 

(a)           Investments.  On the Closing Date, the Company shall deliver to
the Parent 293,633 shares of Common Stock (the “Securities”) to the Parent, at
an aggregate purchase price of $4,900,000.

 

(b)           Investment Closing.  The closing of the transactions contemplated
hereby (the “Closing”) will take place at the offices of the Company,
simultaneous with the closing of the issuance by the Parent of its 10%
Convertible Notes, or such other date as the parties may mutually determine. 
The Closing may be conducted by mail, facsimile and delivery service.

 

2.             Representations and Warranties of the Company.  The Company
represents and warrants to the Parent as follows:

 

(a)           Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the New York.
The Company is qualified as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or the assets and
properties owned or leased by it require such qualification, except to the
extent that the failure to qualify would not reasonably be expected to result in
a material adverse effect on the financial condition, operations, assets,
business, prospects or properties of the Company, taken as a whole (AMaterial
Adverse Effect@).

 

(b)           Corporate Power.  The Company has all requisite legal and
corporate power and authority to execute and deliver this Agreement, to sell and
issue the Securities hereunder, to carry out and perform its obligations under
the terms of this Agreement, and to complete the transactions contemplated
hereby.

 

 

--------------------------------------------------------------------------------


 

(d)           No Conflicts.  The execution and delivery of this Agreement and
the issuance of the Securities to the Parent as contemplated hereby will not (i)
require any consent authorization or approval of or filing with any governmental
entity or third party, or (ii) result in any violation of, be in conflict with
or constitute a default under, the charter or by-laws of the Company or any law,
statute, regulation, ordinance, contract, agreement, instrument, judgment,
decree or order to which the Company is a party or by which the Company is
bound, where such violation, conflict or default could reasonably be expected to
have a Material Adverse Effect.

 

(e)           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance (or reservation for issuance) and delivery of the
Securities and the performance of all of the Company’s obligations, hereunder
have been taken or will be taken prior to the Closing.  This Agreement
constitute valid and legally binding obligations of the Company, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors= rights generally.

 

(f)            Valid Issuance of Stock.  The Securities, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable and issued in compliance with
applicable federal and state securities laws,  however, that the Securities may
be subject to restrictions on transfer under state or federal securities laws.

 

(g)           Compliance with Securities Laws.  The offer and sale of the
Securities to the Parent hereunder constitutes transactions exempt from the
registration and prospectus delivery requirements of the Securities Act of 1933,
as amended (the A1933 Act@), and any applicable state securities and blue sky
laws.

 

3.             Conditions to Closing.   The obligation of the Parent to purchase
the Securities therefore, is subject to the satisfaction at or prior to the
Closing of the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties contained in Section 2 shall be true and accurate in all material
respects on and as of the Closing Date with the same effect as though made on
and as of such date.

 

(b)           All Proceedings to be Satisfactory.  All corporate and other
proceedings and actions to be taken by the Company in connection with the
transactions contemplated hereby.

 

(c)           Convertible Note.  The Parent shall have received proceeds in the
amount of not less than $4,900,000 from the issuance of its 10% Convertible
Note.

 

4.             Miscellaneous.

 

 

2

--------------------------------------------------------------------------------


 

(a)           This Agreement is governed by and construed in accordance with the
internal laws of the State of New York (excluding its conflicts of laws
principles).

 

(b)           The representations and warranties contained in this Agreement
shall survive the execution, delivery and performance of this Agreement.

 

(c)           This Agreement or any term hereof may not be amended or waived
except with the written consent of the Company and the Investors.

 

(d)           Unless otherwise specifically provided herein, all communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if sent by facsimile
transmission to the number given below, and telephonic confirmation of receipt
is obtained promptly after completion of transmission, (iii) on the day after
delivery to Federal Express or similar overnight courier, or (iv) on the fifth
day after mailing, if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, and properly
addressed, return receipt requested, to the party.

 

(e)           This Agreement may be executed in two (2) or more counterparts,
and with counterpart signature pages, each of which shall be deemed an original,
and all of such counterparts together constitute but one (1) and the same
agreement. One (1) or more counterparts may be delivered by facsimile with the
same force and effect as an original.

 

IN WITNESS WHEREOF, the parties have executed this Investment Agreement as of
the date set forth above.

 

COMPANY:

 

ATLANTIC EXPRESS

TRANSPORTATION CORP.

 

 

By:

/s/ Domenic Gatto

Name:

Domenic Gatto

Title:

President

 

PARENT:

 

ATLANTIC EXPRESS

TRANSPORTATION GROUP INC.

 

 

By:

/s/ Domenic Gatto

Name:

Domenic Gatto

Title:

President

 

 

 

3

--------------------------------------------------------------------------------